DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-17, 19, 20 and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. US patent Application Publication 2016/0067713 (hereinafter referred to as Okamoto) and Hall US Patent 4,169,543 (hereinafter referred to as Hall).
Regarding claim 14, Okamoto discloses an inlet arrangement for a roller mill as seen in fig. 1 and 2, comprising:
 a storage container 16 with at least one milling material inlet 16a and at least one milling material outlet (at approximately element 18),
at least one metering device 21 arranged in the storage container for metering a milling material into a milling gap of the roller mill through the milling material outlet,
a force transducer 28 arranged on the storage container for determining a weight force exerted by the milling material, and
a control unit 27 which is connected or connectable to the force transducer, 
wherein the inlet arrangement further comprises: 
a level sensor 29 arranged on the storage container for determining when a milling material level is reached in the storage container (paragraph 0031), 
the control unit is connected or connectable to the level sensor (paragraph 0029), and
the control unit is designed to determine a first fill level of the storage container from the weight force determined by the force transducer. Okamoto does not explicitly teach the control unit further designed to determine a characteristic fill level curve based on the determined first fill level and the milling material level determined by the level sensor.
Hall teaches a level sensing system for a material in a container 12 of a material feed system in which a level sensor 16 is provided to determine a level in the container. A calibration circuit 50 is provided (fig. 3) which receives the readings from the level sensor and corrects them which would determine a characteristic fill level curve over time since the changing level would be a curve. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Hall with those of Okamoto in order to add calibration the measured level of the system to ensure an accurate representation of the material in the container is relayed to an operator.
Additionally, the system of Okamoto and Hall discloses the structural elements including the control unit capable of operating in the claimed manner and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 15, in combination, the fill level curve would be determined when the milling material level is reached as claimed. 
Regarding claim 16, since the device of Okamoto and Hall would operate over multiple time periods, the control unit would determine a second, calibrated fill level based on a determined weight for and the characteristic fill level curve as claimed. 
Regarding claim 17, Okamoto and Hall disclose the claimed invention except for the distance between the force transducer and level senor as 20 to 80cm  as claimed.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to made the distance any desired size depending on how large a container is needed and how much material is to be held therein, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 19, Okamoto and Hall disclose the claimed invention but do not explicitly teach using interpolation or extrapolation to determine the characteristic curve as claimed. Examiner takes official notice that at the time of filing, curve-fitting of data points was well-known in the art and it would have been obvious to one of ordinary skill in the art to have used any smoothing methods or data analysis to better estimate and determine the fill level of the container.
Regarding claim 20, the level sensor of Okamoto and Hall is arranged in the storage container as claimed. 
Regarding claim 23, the control unit of Okamoto and Hall is capable of operating in the claimed manner and reads on the claim since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 24, Okamoto and Hall disclose a roller mill comprising at least two rollers with a gap and in inlet arrangement as in claim 14.

Regarding claim 25,Okamoto teaches a method for determining a level of a milling material in a storage container 16 for the milling material of a roller mill, the storage container comprising tat least one milling material inlet 16a, at least one milling material outlet (lower end) and at least one metering device 21 for metering the milling material into a milling gap of the roller mill (fig. 2) through the milling material outlet, the method comprising the steps of, determining a weight force exerted by the milling material with a force transducer 28 arranged in the storage container, determining a first fill level of the storage container from the weight force determined by the force sensor (paragraph 0029) and determining attainment of a milling material level in the storage container with a level sensor 29 arranged in the storage container. Okamoto does not explicitly teach determining a characteristic fill level curve based on the determined first fill level and the milling material level determined by the level sensor.
Hall teaches a level sensing system for a material in a container 12 of a material feed system in which a level sensor 16 is provided to determine a level in the container. A calibration circuit 50 is provided (fig. 3) which receives the readings from the level sensor and corrects them which would determine a characteristic fill level curve over time since the changing level would be a curve. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Hall with those of Okamoto in order to add calibration the measured level of the system to ensure an accurate representation of the material in the container is relayed to an operator.
Regarding claim 26, Okamoto and Hall disclose the claimed invention but do not explicitly teach using interpolation or extrapolation to determine the characteristic curve as claimed. Examiner takes official notice that at the time of filing, curve-fitting of data points was well-known in the art and it would have been obvious to one of ordinary skill in the art to have used any smoothing methods or data analysis to better estimate and determine the fill level of the container.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto and Hall as applied to claim 14 above, and further in view of Sangati US Patent 4,619,408 (hereinafter referred to as Sangati).
Regarding claim 18, Okamoto and Hall disclose the claimed invention but do not explicitly teach the level sensor as being a capacitive sensor as claimed. Sangati teaches a roller mill system in which a container 1 is equipped with a level sensor 15 comprising a capacitive sensor 16 for determining a grain level therein. It would have been obvious to one of ordinary skill in the art the time of filing to have combined the teachings of Sangati with those of Okamoto and Hall in order to provide a capacitive level sensor due to its accuracy, since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious. KSR International Co. v Teleflex Inc., 550 U.S.398, 82 USPQ2d 1385, 1395-97 (2007).

Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto and Hall as applied to claim 14 above, and further in view of Hostettler US Patent 6,502,773 (hereinafter referred to as Hostettler).
Regarding claims 21 and 22, Okamoto and Hall disclose the claimed invention but do not explicitly teach the force transducer in a lower level of the storage container as claimed. Hostettler teaches a feed system for a roller mill including a force transducer 10 which is located in the container 2 at a lower region as seen in fig. 1. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Hostettler with those of Okamoto and Hall in order to located the force sensor at the bottom of the container where the mass would be entirely on top of the sensing elements. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589. The examiner can normally be reached M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A SHABMAN/           Examiner, Art Unit 2855